DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
In re pages 4-6, Applicant argues that none of the cited references teach, suggest, or disclose, “skip information indicating whether a skip mode is applied to transform coefficients in the current transform block,” as recited in independent claim 9.
In response, the Examiner respectfully disagrees. During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. MPEP § 2111. Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984).
Joshi is directed to techniques for video coding (Joshi: paragraph [0006]). As taught by Joshi, a video encoder may assign a context within a context model to symbols in order to perform arithmetic coding of transform coefficients (Joshi: paragraph [0060]. The video encoder, according to Joshi, may determine whether or not a skip mode is used for the video block or transform unit (Joshi: paragraph [0066]). As taught by Joshi, the encoder may determine the context based on use of the transform skip mode for the current block (Joshi: paragraph [0066]). In this manner, Joshi discloses the use of skip mode information to indicate whether a skip mode is applied to transform units in the current transform block, as recited in claim 9.
Applicant asserts that this interpretation of Joshi as reading on the limitations of claim 9 fails to consider the claim limitation as a whole. In other words, Applicant asserts that claim 9 includes the feature that probability information for arithmetic coded significant flag information is determined according to the skip information and that Joshi fails to disclose this teaching.
both the distance between coefficients and the skip information.
Although this is not an unfair interpretation of the claim language, the ambiguity of the sentence structure suggests that the claim may also mean determining (1) probability information for arithmetic coded significance flag information and (2) skip information indicating whether a skip mode is applied. Under this reading of the claim, the method involves determining probability information and skip information (but not that probability information is determined based on the skip information). Because claims must be given the broadest reasonable interpretation, the Examiner cannot interpret the claims as currently written to mean, necessarily, that the probability information is determined using both the distance between coefficients and the skip information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484